The following interlocutory decree was-made by
CADWALADER, District Judge:
The court, as at present advised, does not see sufficient cause to order a temporary injunction, except as to the personal effects-levied upon; nor as to those effects for any reason that should prevent them from being ultimately liable to the execution. But for-asmuch as the execution creditor may have-a twofold security on real estate, as well as-on the said personal effects, and the creditors-in bankruptcy only a single security, to wit: on these effects, and a brief period ought therefore, to be allowed the said creditors to-pay the execution creditor, and obtain a transfer of her judgment and execution, or to enable them to obtain such other equitable-relief as may not impair her rights. Therefore the defendant, Elizabeth Yardley, execution creditor as aforesaid, is restrained,, until further direction, from proceeding under the said execution, as to the said personal effects, so, however, as not to impair any security under the levy thereon, which is to-stand and avail her against the assignee and estate in bankruptcy, as if this order had not been made.